Citation Nr: 1225097	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

VA examination reports in August 2009 and March 2011 reflect that the Veteran previously had worked over 30 years as a truck driver.  He retired in 2004.  The August 2009 report also notes, "The Veteran's symptoms of PTSD were involved in his premature retirement as he has a great deal of anxiety relating to driving . . . based upon experiences he had while on convoys and while driving in Vietnam."  The Board finds these examination reports reasonably raise the issue of a TDIU due to service-connected psychiatric disability.  Furthermore, in his informal Hearing Presentation, the Veteran's representative also raised the issue of entitlement to a TDIU.  As this matter has not been considered by the agency of original jurisdiction (AOJ), and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim, the issue is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran's psychiatric symptoms have included chronic sleep impairment, hypervigilance, exaggerated startle response, isolating tendency, mild anxiety, and mildly blunted affect; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.26(a) (2011).  For the reasons to be discussed below, the Board finds the VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the claim for a higher rating for psychiatric disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA has made all reasonable efforts to assist the Veteran in the development of his claim and has fully disclosed VA's duties to assist him.  In an October 2008 letter the Veteran was notified of the information and evidence needed to substantiate and complete the claim.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and rating. 

The Board notes, in the present case, initial notice was issued prior to the September 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran was afforded VA medical examinations on August 2009 and March 2011.  The Board notes that the VA examination reports contain sufficiently specific clinical findings, informed discussions of the pertinent history, and clinical features of the disability on appeal; and are therefore adequate for purposes of this appeal.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  No further RO action on this matter, prior to appellate consideration, is warranted.

Based on the foregoing, the Board finds the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.   

The Board has long recognized, when considering initial ratings, the degree of impairment since the effective date of a grant of service connection must be considered, to include the possibility a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the Board will consider whether staged ratings are appropriate for the pending appeal.  

PTSD is rated under DC 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100, which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF scores assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).  

Vet Center records dated from July 2007 to January 2009 reflect the Veteran's complaints of intrusive thoughts, nightmares, sleep disturbance, social isolation, easy startle response, and feelings of mistrust and helplessness.  At all times, the Veteran firmly denied suicidal and homicidal ideation.  

Upon receipt of the Veteran's September 2008 claim for service connection, he was afforded an August 2009 VA psychiatric examination.  The Veteran reported such symptoms as chronic sleep impairment; nightmares; flashbacks; invasive memories; mood swings; impatience; hypervigilance; easily startled; social isolation; problems focusing and concentrating; anxiety; impaired short-term memory; and being easily overwhelmed.  The Veteran worked over 30 years as a truck driver; however, he experienced increased anxiety driving over bridges and in tunnels, and as a consequence retired prematurely.  Although, the Veteran had never received formal psychiatric treatment and was not on medication for his psychiatric disability, he found the counseling and psychotherapy at the Vet Center helpful in dealing with some of his symptoms.  He reported his relationship with his wife of 37 years was essentially stable, and he maintained occasional contact with his sister.  The Veteran appeared to be alcohol dependent as a consequence of his psychiatric disability; however, he denied the use of illegal or non-prescribed drugs.  
    
Upon examination the Veteran was dressed and groomed appropriately and cooperative throughout the evaluation.  Motor activity was calm.  The Veteran's mood was mildly anxious with affect mildly blunted.  His speech was normal and there was no evidence of perceptual impairment or thought disorder.  The Veteran denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  His memory and concentration were mildly impaired, and he easily lost his train of thought.  Abstract reasoning, judgment, impulse control, and insight were intact.  The Veteran maintained full independence of all daily activities.  He was assigned a GAF score of 44.  The claims file was reviewed and the Veteran's stressor verified.   

The examiner opined that the Veteran continued to suffer from chronic and moderately severe PTSD.  The Veteran isolated and avoided recreational and leisure activities.  He exhibited mildly restrictive affect; heightened arousal; impaired sleep; mood swings; anxiety; irritability; and concentration deficits.  The Veteran was diagnosed with alcohol dependence as a direct consequence of his symptoms of PTSD.  The examiner opined these symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran was found competent to manage his finances.         

In March 2011 the Veteran was afforded a follow up examination of his psychiatric disability.  Since his last examination he had been treated by psychotherapy and medication, and he saw a counselor at the Vet Center every 1-2 months.  The Veteran took sleeping medication 3-4 times a week.  During this examination the Veteran complained of constant, severe hyperarousal; irritability; and disturbed sleep.  He had no interest in pleasurable activities; was isolative; did not socialize; and minimized the effect of drinking on his health.  The Veteran characterized his marriage as "fair"; he and his wife argued constantly.  He was completely independent in activities of daily living.

Upon examination the Veteran was hyperalert and anxious, but cooperative with the examiner.  His grooming appeared adequate.  Aside from hearing loss, the Veteran's perceptual processes were intact.  His expressive and receptive communication skills were adequate.  No abnormalities of thought process or content were present.  He denied suicidal or homicidal ideation.  The Veteran indicated he and his wife noticed he had trouble with his memory; however, on brief mental status examination his memory and other cognitive functions were grossly intact.  He was counseled to cut back on his alcohol consumption in order to preserve his memory function.  His judgment, reasoning and impulse control all appeared fair.  

This examiner opined the Veteran demonstrated moderate to severe symptoms of PTSD with secondary alcohol abuse.  He had problems with his primary support (conflicts with wife); problems related to social environment (isolative tendencies); occupational problem (unemployed); and other psychosocial and environmental problems (exposure to war).  He was assessed a GAF score of 44 and judged competent to handle his VA benefits.  The claims file and computerized medical records were consulted.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's PTSD.  The evidence of record, including the August 2009 and March 2011 examination reports, does not indicate a higher rating of 70 percent is warranted for this disability.  According to these reports, and VA outpatient treatment records from July 2007 to January 2009, the Veteran has not reported suicidal or homicidal ideation.  The Veteran has not reported obsessional rituals which interfere with routine activities, nor had any been observed.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of the record, he was able to converse with others in a clear, coherent manner.  Though he had reported anxiety, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  Both examiners found him able to complete all daily activities and manage his finances without assistance.  
Although the Veteran experienced irritability, he has not had any periods of violence.  Furthermore, he had been fully alert and oriented at all times, and has maintained adequate grooming and hygiene habits.  His relationship with his wife has been relatively stable.  Although the August 2009 examiner noted the Veteran had mildly impaired memory and concentration, the March 2011 examiner assessed that his memory and cognitive function were grossly intact.  

The Veteran's GAF score of 44 is in the low range; however, it must be considered within the context of the entire disability picture.  The Veteran's symptomatology, discussed above, has been reflective of a 50 percent rating.  In August 2009 the examiner opined the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating.  The March 2011 examination report provided an evaluation consistent with the findings of the August 2009 examination.  Thus, the Board concludes a disability rating in excess of 50 percent is not warranted.  Further, the Board has considered staged ratings, and finds no staged ratings are warranted under the circumstances.  

In addition, the Board has considered the Veteran's statements describing his PTSD symptoms and his general averments that he is entitled to a higher disability rating.  The Veteran is competent to describe that which he personally experiences, including his PTSD symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds the Veteran's statements credible, but the medical findings elicited by skilled professionals, which include consideration of the Veteran's reported symptoms, are more probative and, for the reasons stated above, do not provide for a higher rating.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds there is no showing, at any point pertinent to any matter herein decided, that the Veteran's psychiatric disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).   

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds the schedular evaluation does not contemplate the Veteran's level of disability or symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the Board finds schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Oritz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


